Name: Council Implementing Decision 2014/439/CFSP of 8 July 2014 implementing Decision 2012/642/CFSP concerning restrictive measures against Belarus
 Type: Decision_IMPL
 Subject Matter: criminal law;  international affairs;  Europe
 Date Published: 2014-07-09

 9.7.2014 EN Official Journal of the European Union L 200/13 COUNCIL IMPLEMENTING DECISION 2014/439/CFSP of 8 July 2014 implementing Decision 2012/642/CFSP concerning restrictive measures against Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2012/642/CFSP of 15 October 2012 concerning restrictive measures against Belarus (1), and in particular Article 6(1) thereof, Whereas: (1) On 15 October 2012, the Council adopted Decision 2012/642/CFSP which imposes restrictive measures against Belarus. (2) The Council considers that one person should be added to the list of persons and entities subject to restrictive measures as set out in the Annex to Decision 2012/642/CFSP. (3) The Council also considers that eight persons should be removed from the list of persons and entities subject to restrictive measures as set out in the Annex to Decision 2012/642/CFSP. (4) The Annex to Decision 2012/642/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2012/642/CFSP is hereby amended in accordance with the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 8 July 2014. For the Council The President P. C. PADOAN (1) OJ L 285, 17.10.2012, p. 1. ANNEX I. The following persons are deleted from the list set out in part A of the Annex to Decision 2012/642/CFSP: No 8 Arkhipau, Aliaksandr Mikhailavich; No 21 Berastau, Valery Vasilievich; No 27 Bushnaia, Natallia Uladzimirauna; No 131 Mihun, Andrei Arkadzevich; No 164 Samaliuk, Hanna Valerieuna; No 195 Svorab, Mikalai Kanstantsinavich; No 200 Tratsiak, Piotr Uladzimiravich; No 212 Varapaev, Ihar Ryhoravich. II. The following person is added to the list set out in part A of the Annex to Decision 2012/642/CFSP: Name Name (Belarussian spelling) Name (Russian Spelling) Reasons Date of listing Volkov, Vitaliy Nikolayevich Judge at the regional court in Shklov. In January 2012 he decided to transfer former Presidential candidate and opposition activist N. Statkevich to a closed-type prison in Mogilov on the mere basis of alleged violations of the rules of imprisonment in Shklov penal colony IK-17. This decision has thus led to breaches of N. Statkevich's human rights including sleep deprivation and threatening his health. 9.7.2014